Exhibit 10.2
  
EXCLUSIVE CO-PROMOTION AGREEMENT


This Exclusive Co-Promotion Agreement (the "Agreement"), is entered into
effective as of February 14, 2011 (the "Effective Date"), by and between
QUINNOVA PHARMACEUTICALS, INC., a Delaware corporation, having an address of 411
South State Street, Third Floor, Newton, Pennsylvania 18940 ("QUINNOVA"), and
OCULUS INNOVATIVE SCIENCES, INC., a Delaware corporation, having an address of
1129 North McDowell Boulevard, Petaluma, California 94954 ("OCULUS").


AGREEMENT


In consideration of the foregoing premises, and the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:


1.           Definitions
 
As used in this Agreement, the following definitions shall apply:
 
1.1           An "Affiliate" of a person or entity means any individual, sole
proprietorship, firm, partnership, corporation, trust, joint venture or other
entity, whether de jure or de facto, which, directly or indirectly, controls, is
controlled by or is under common control with such person or entity.  As used in
this definition, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the policies and management of a
person or entity, whether by the ownership of stock, by contract or otherwise.
 
1.2           "Promote" or "Promotion" means the Promotion of the Product(s)
through Quinnova’s sales forces in the Territory.
 
1.3           "Detail" (or "Details" and "Detailing") shall mean the activity
ordinarily and customarily undertaken by a sales representative during a
face-to-face sales call on Target Professionals with prescribing authority to
provide information on the use, safety, effectiveness, contraindications, side
effects, warnings and other relevant characteristics of the Product, in a fair
and balanced manner consistent with the requirements of the Good, Drug and
Cosmetic Act, as amended, including, but not limited to, the regulations of 21
CFR Part 202, and using, as necessary or desirable, Promotional Materials.
 
1.4           "FDA" shall mean the United States Food and Drug Administration or
any successor entity.
 
1.5           “Field” means the marketing and promotion of the Products for
chronic wound care sold to podiatrists in the Territory.
 
1.6           "GAAP" means generally accepted accounting principles in the
United States.
 
1.7           "Gross Sales" means the total amount of revenue recognized for the
Products on a GAAP basis by Oculus.  It is calculated by multiplying the number
of units sold times the price per unit..
 
1.8           "Marketing Plan" shall have the meaning provided in Section 2.4(b)
hereof.
 
1

--------------------------------------------------------------------------------


 
1.9           "Net Sales" shall mean Gross Sales less:
 
(i)             rebates;


(ii)            discounts;


(iii)           allowances including bad debts;


(iv)           wholesale distributor charges; and


(v)           cost of goods sold for samples in excess of the mutally agreed
sampling plan further described in Section 3(b).
 
Net Sales shall be determined in accordance with Oculus’ standard accounting
methods and GAAP.
 
1.10           “Products”  shall means the prescription Products set forth on
Exhibit A as same may be amended for time to time.
 
1. 11           "Product Labeling" shall mean the FDA’s approved language
specific to a Product’s use.
 
1.12           "Promotion" means those activities, including without limitation,
provision of marketing materials, recommendations, congresses, opinion leader
management, physicians meetings, professional education, detailing, advertising
and distributing samples of Products normally undertaken by a pharmaceutical
company’s sales force to implement marketing plans and strategies aimed at
encouraging the appropriate use of a product.  When used as a verb, “Promote”
shall mean to engage in Promotion.
 
1.13           "Promotional Materials" shall mean all Product information,
resources and education items used or intended for use by the Sales Force in
connection with any Detailing of the Products hereunder, but excluding the
Product Labeling.
 
1.14           "Oculus Trademarks" shall mean all trademarks, trade names, brand
names, logos and designs, whether registered or not, used during the Term in
connection with the identification, promotion, marketing or sale of the
Products.
 
1.15           "Regulatory Approvals" shall mean any approvals (including, but
not limited to, the 510(k) approval, labeling approvals), product, and/or
establishment licenses, registrations or authorizations of any federal, state or
local regulatory agency, department, bureau or other governmental entity, which
are necessary for the commercial manufacture, use, storage, importation,
transport, Promotion or sale of a Product in the United States.
 
1.16           "Sales Force" shall mean the Quinnova sales force involved in the
detail of the Products.
 
1.17           “Target List” means the list of customers identified by Quinnova
as their customers, which is agreed to by Oculus.
 
1.18           “Target Professionals” shall mean a podiatrist who is legally
authorized to prescribe the Products.
 
1.19           "Term" shall have the meaning provided in Section 8.1 hereof.
 
2

--------------------------------------------------------------------------------


 
1.20           "Territory" shall mean the continental United States, its
territories and Canada.
 
1.21           "Third Party" shall mean any entity other than Quinnova or Oculus
or an Affiliate of either party.
 
1.22           "TRx" shall mean total prescriptions of a Product generated by
Target Professionals.
 
2.           Promotion of Product.


2.1           Exclusive Grant. During the Term of this Agreement, and subject to
the terms and conditions of this Agreement, Oculus hereby grants to Quinnova the
exclusive right to Detail, or otherwise Promote, the Products under the Oculus
Trademark, in the Field in the Territory, it being acknowledged and agreed that
during the Term, Oculus shall not grant to any Third Party similar rights to
Detail, or otherwise Promote, the Products in the Field within the
Territory.  In order to maintain the exclusive right to Detail under this
Agreement, Quinnova must attain the Minimum Units to Maintain Exclusivity set
forth on Exhibit B for the applicable Calendar Year.  If Quinnova fails to
achieve the Minimum Units to Maintain Exclusivity in any Calendar Year, then
Quinnova shall have the right and option to pay Oculus an amount equal to the
net profits Oculus (the difference in units times average net sales price per
unit during the period times [    ]*%) would have earned on the difference
between the actual number of units sold and the Minimum Units to Maintain
Exclusivity (the "Exclusivity Retention Payment"); and upon Quinnova’s payment
of the Exclusivity Retention Payment, the exclusive nature of the Agreement
shall continue for an additional Calendar Year. Such grant to Quinnova does not
include the right to assign all or any portion of the rights and obligations
under this Agreement without Oculus’ prior consent, not to be unreasonably
withheld.  Notwithstanding the foregoing Oculus and Quinnova acknowledge and
agree that Advocos shall continue to market and provide services with respect to
the Products in the same manner as heretofore provided by Advocos.


2.2           Quinnova's Obligations.


(a)           Quinnova shall support training and deploy, supervise, motivate
(through appropriate and customary Quinnova incentives), and direct the Quinnova
Sales Force to Detail the Products to the appropriate Targeted Professionals
using Promotional Materials supplied by Oculus in accordance with this
Agreement.


(b)           Quinnova shall be responsible for ensuring that the Detail by the
Sales Force of the Product in the Territory and other conduct of Quinnova and
the Sales Force is consistent with customary pharmaceutical business practices
and in compliance with all applicable laws, rules and regulations.


(c)           None of Quinnova’s employees or agents will represent or hold
themselves as employees of Oculus at any time.


(d)           Except as required by law or regulation, any material information
mentioning the Products (i) by name, (ii) by describing the Product, or (iii)
via an internet link to the Product, which Quinnova intends to publish, disclose
or otherwise distribute must be approved in advance by Oculus, which approval
may not be unreasonably withheld.


(e)           Quinnova shall pay all costs associated with managing the Detail
of the Product by its Sales Force, including without limitation, expenses for
reporting of Details, sample accountability, laptops and other Detail reporting
equipment and salaries, training and compensation.
 
* Confidential information redacted and separately filed with the Commission.
 
3

--------------------------------------------------------------------------------


 
(f)           During the launch meeting for the Products and any subsequent
Quinnova plan of action meetings, live training and direction for the promotion
of the Products shall be provided to the Sales Force. The launch meeting shall
occur prior to the initiation of the Detailing of the Products by the Sales
Force. The launch meeting shall include training on the Products and
coordinating effective presentation of the Products with any other products in
the Detail.  Quinnova shall provide at least fifteen (15) days notice of the
launch and each plan of action meeting and shall invite representatives of
Oculus to attend.


(g)           Quinnova shall cause each sales representative in the Sales Force
to have completed prior to his or her deployment both live training on the
Product, including training on FDA regulations and other applicable laws, and
“Home Study” (as defined below in Section 3.3(e)).  Quinnova shall include
testing as part of live training and Home Study. Quinnova shall provide
verification of completion of training and testing on request of Oculus.


(h)           Quinnova’s Sales Force shall Detail each Product to the
appropriate Target Professionals and rotate, as appropriate, the Products in a
First Position Detail or Second Position Detail during each sales call.


(i)           Quinnova shall be responsible for ensuring that all samples of the
Products will be stored, managed, and distributed in compliance with all PDMA,
FDA, and other regulations and requirements.  Quinnova shall provide Oculus with
a written report, within thirty (30) days of the end of each calendar quarter
attesting to and demonstrating such compliance.


(j)           Quinnova shall maintain records of all Details made by its Sales
Force for the Products that will accurately represent the number of Details made
for the Product to the Target List and the number of samples of the Product left
with Target Professionals.  During the Term of this Agreement, Quinnova shall
issue, within thirty (30) days of the end of each calendar quarter, a written
report to Oculus reflecting the number of Details made for the Product to the
Target List and the number of samples of the Product left with Target
Professionals.  Upon Oculus’ request, Quinnova shall provide the American
Medical Association Medical Education number and state license number of each
Target Professional on the Target List.


(k)           Unless otherwise agreed by Oculus, Quinnova shall use only
Promotional Materials provided by Oculus in accordance with Section 3.3(b).


2.3           Oculus' Obligations.


(a)           Unless mutually agreed otherwise in writing, Oculus will develop
all Promotional Materials for the Products. Oculus shall either provide its
current Promotional Materials in camera ready and electronic form to Quinnova,
at no cost to Quinnova, for Quinnova’s reproduction of such materials, or if
requested by Quinnova, sell its current Promotional Materials to Quinnova, at
Oculus’ cost, which for clarity, shall only include Third Party charges, in the
quantities requested.


(b)           Oculus shall set the pricing of the Products


(c)           Oculus shall promptly provide Promotional Materials and samples,
appropriately labeled as required by law, to Quinnova in accordance with a
mutually agreed separate sampling plan.


(d)           Oculus shall (at its own cost) provide a trainer and any other
pertinent experts for the launch meeting. To the extent agreed upon by both
parties, Oculus shall provide additional training support; should Quinnova
desire personnel and/or services beyond the above referenced launch meeting,
Quinnova  will pay for fully relevant out-of-pocket costs .


4

--------------------------------------------------------------------------------


 
(e)           Oculus shall provide home study training materials on the disease
state, the Products, and key competitors ("Home Study") for the Sales Force.


(f)           To the extent permitted by applicable law, Oculus shall offer the
Products for sale throughout the Territory and shall ensure that there is a
continuous supply of sufficient quantities of each Product in wholesale
distribution so as to fill promptly all orders for the Products and otherwise
fully supply the market.  Oculus shall be exclusively responsible for accepting
and filling purchase orders, billing, and returns with respect to the
Products.  Oculus shall have the sole responsibility, at its sole cost and
expense, for the shipping, distribution and warehousing, trade relations and
stocking at the retail level, for the invoicing and billing of purchasers of the
Products, for order confirmation in accordance with Oculus’ customary practices,
for the collection of receivables resulting from sale of the Product and for
providing customer support, including handling medical queries.


(g)           Oculus shall have the sole right and responsibility to handle all
recalls and market withdrawals of the Products.  Oculus shall notify Quinnova as
soon as practicable of (i) any recall or market withdrawal of any lot of a
Product, or (ii) any Warning Letter, Notice of Violation letter, or other
communication from FDA or any other governmental agency related to the
marketing, advertising, promotion, sales or education efforts related to the
Products.  Oculus shall determine in its discretion any response to any
communication from FDA or any other governmental agency related to the Products;
provided, however, that to the extent that any such matter involves or relates
to Quinnova sales representatives or other Quinnova actions, the parties shall
cooperate in good faith to agree on an appropriate response or other course of
action.


2.4           Mutual Obligations of Quinnova and Oculus.  Each party shall be
responsible for the following during the Term of this Agreement.


(a)           Each party hereto shall in all material respects conform its
practices and procedures relating to the marketing, Detailing and Promotion of
the Products in the United States to all applicable laws, regulations and
guidelines, including, but not limited to, the Federal Food, Drug and Cosmetic
Act, as amended, the Prescription Drug Marketing Act, as amended, The Medicare
and Medicaid Patient Protection Act of 1987, as amended, 42 U.S.C. §1320a-7b
(the "Antikickback Statute"), State and Federal False Claims acts, the
Pharmaceutical Research and Manufacturers of America ("PhRMA"), Code on
Interactions with Health Care Professionals (the "PhRMA Code"), the Generic Drug
Enforcement Act of 1992 (the "Debarment Act"), and the American Medical
Association ("AMA") Guidelines on Gifts to Physicians from Industry (the "AMA
Guidelines"), as the same may be amended from time to time, and any regulations
with respect to the accounting of samples of the Products, and shall promptly
notify the other party of and provide the other party with a copy of any
correspondence or other reports with respect to the marketing, Detailing and
Promotion of the Product submitted to or received from the U.S. Department of
Health and Human Services or its components (including the FDA and the Office of
the Inspector General), PhRMA or the AMA relating to such laws, regulations and
guidelines.


(b)            During the Term and for one (1) year after termination or
expiration thereof, each of the parties agrees that it will not, without the
other party’s prior written consent, during the Term knowingly recruit, solicit
or induce, directly, any sales or marketing employee of the other party or any
of its Affiliates to terminate his or her employment and become employed by or
consult for the other party or any of its Affiliate.  For purposes of the
foregoing, “recruit,” “solicit” or “induce” shall not be deemed to mean general
solicitations of employment not specifically targeted at employees of Oculus or
Quinnova, including their respective Affiliates, including responses to general
advertisements.  Notwithstanding the foregoing a party shall be free to recruit,
solicit or induce a sales representative or district manager of the other party
if such other party took action that terminated the employment of such sales
representative or district manager, including, without limitation, any layoff.


5

--------------------------------------------------------------------------------


 
2.5           Proprietary Rights in the Product and Promotional Materials.


(a)           Oculus hereby grants to Quinnova an exclusive right to use the
Oculus Trademarks in connection with Quinnova’s marketing, Promotion and
Detailing of the Products  in the Field in the Territory during the Term. Except
for such exclusive right to market, Promote and Detail the Products as
contemplated in this Agreement, nothing contained herein shall be deemed to
grant Quinnova a license or other right or interest in any patent, trademark,
copyright or other similar property of Oculus.


(b)           Oculus shall own all right, title and interest in and to the
Promotional Materials, including all copyrights therein, but excluding any
rights in or to trademarks owned by Quinnova and all copyrighted material
related to products marketed and sold by Quinnova other than the
Products.  Oculus hereby grants to Quinnova an exclusive right, during the Term
of this Agreement, to use all Promotional Materials solely in connection with
Quinnova’s marketing, Promotion and Detailing of the Products hereunder.  In no
event may Quinnova develop and use Promotional Materials that are not developed
and/or approved by Oculus in writing in Quinnova’s Promotion of the Products.


2.6           Sales and Distribution; Recalls.  Oculus shall have the sole right
and responsibility for:


(a)           Manufacturing, labeling and distributing the Products;


(b)           Booking sales of the Products hereunder and performance of related
services (if Oculus receives any orders for the Products during the Term of this
Agreement, it shall promptly refer such orders to Oculus;


(c)           Handling all aspects of order processing, invoicing and
collection, inventory and receivables;


(d)           Providing customer support, including handling medical queries,
and performing other functions consistent with consumer practice for
prescription pharmaceuticals;


(e)           Responding to product and medical complaints relating to the
Products (Quinnova shall instruct the Quinnova Sales Forces to direct all
medical questions or inquiries relating to the Products to Oculus);


(f)           Handling all returns of the Products;


(g)           Handling all recalls and market withdrawals of the
Products.  Quinnova will make available to Oculus, upon request, all of
Quinnova’s pertinent records only on the Products, which Oculus may reasonably
request, to assist it in effecting any recall or market withdrawals with respect
to the Products.  Any and all reasonable and documented costs and expenses
incurred by Quinnova in the conduct of any such recall or market withdrawal of
the Products shall be reimbursed by Oculus, except to the extent such recall or
market withdrawal was the exclusive result of the failure of Quinnova to comply
with its obligations under this Agreement;


(h)           Communicating with any governmental agencies and satisfying their
requirements regarding Regulatory Approvals of the Products; provided Quinnova
may, but is not obligated to, communicate directly with a governmental agency,
after notification and consultation with Oculus, which has contacted Quinnova in
connection with is Detailing Activities hereunder;


6

--------------------------------------------------------------------------------


 
(i)           Reporting adverse reaction reports to U.S. regulatory authorities
as required by applicable U.S. law or regulation; and


(j)           Negotiating any and all agreements with managed care
organizations, payers, wholesalers, group purchasing organizations, and the
like, regarding the Products.


3.           Compensation to Quinnova.


3.1           Compensation to Quinnova.  In consideration of the co-promotion
activities provided by Quinnova hereunder, Oculus shall pay to Quinnova [     
]* of the collected Net Sales sold by Quinnova ("Quinnova Compensation").  The
Quinnova Compensation shall be payable within thirty (30) days after the close
of each month during the Term.  On a quarterly basis, within thirty (30) days
after the close of a calendar quarter, Oculus shall provide Quinnova with a
detailed report of Gross Sales and all amounts deducted by Oculus to arrive at
Net Sales for such quarter.


3.2           Advocos Payment Offset.  The Quinnova Compensation will be offset
by [      ]* percent of the total compensation paid to Advocos by Oculus for
related activities.


3.3           Method of Payment. Any payments due to a party under this
Agreement shall be made in US dollars by check or wire transfer to a bank and
account designated in writing by such party.


3.4           Audit Rights.  Each party to this Agreement shall keep complete,
true and accurate books of account and records reasonably sufficient to
determine and establish the amounts payable pursuant to this Agreement,
including documentation of all costs and expenses incurred or paid in connection
with this Agreement.  All such books and records shall be maintained until the
later to occur of: (a) two (2) years following the relevant calendar year to
which such records pertain; or (b) the expiration of the period required by
applicable laws and regulations.  Not more than once each Contract Year, each
party to this Agreement shall permit the other party to engage an independent
certified public accounting firm reasonably acceptable to the party to examine,
at their own expense, during normal business hours such books and records for
the sole purpose of verifying the accuracy of invoices, expenses, reports and
payments. The auditor shall be required to enter into a nondisclosure agreement
with the party to be audited covering all information learned or derived during
such audit, and shall not be permitted to disclose to the party requesting the
audit any such information other than its determination of any underpayment by
the party subject of the audit.


4.           Trademarks.


4.1           Labeling; Ownership of Oculus Trademarks. When packaged, all
samples of the Products distributed by Quinnova will bear the Oculus Trademarks
and the Product Labeling (if required) and no other marks or labels unless
expressly agreed upon in writing by Oculus.  In addition, all Promotional
Materials shall feature the applicable Oculus Trademarks.  The ownership and use
of the Oculus Trademarks shall be governed by the following provisions:


(a)           Except with respect to rights expressly granted under this
Agreement, Oculus shall retain all of its rights and interests in and to the
Oculus Trademarks;


(b)           Quinnova agrees that in using Oculus Trademarks in its activities
under this Agreement, it will not represent in any way that it has any right or
title to the ownership of the Oculus Trademarks or the registration thereof, and
the registration will remain in the ownership of Oculus or any licensor of any
applicable Oculus Trademark to Oculus.  All use of the Oculus Trademarks
pursuant to this Agreement shall inure to the benefit of Oculus.
 
* Confidential information redacted and separately filed with the Commission.

7

--------------------------------------------------------------------------------




5.           Representation and Warranties.
 
5.1           Oculus’ Representations.  Oculus hereby represents and warrants
the following to Quinnova:
 
(a)           Oculus is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation;
 
(b)           Oculus has the legal power and authority to enter into and be
bound by the terms and conditions of this Agreement and to perform its
obligations under this Agreement;
 
(c)           Oculus has taken all necessary action on its part to authorize the
execution and delivery of this Agreement.  This Agreement has been duly executed
and delivered on behalf of Oculus and constitutes a legal, valid, binding
obligation, enforceable against Oculus in accordance with its terms.
 
(d)           Oculus is not object to any legal, contractual or other
restrictions, limitations or conditions which conflict with its rights and
obligations under this Agreement or which might affect adversely its ability to
perform under this Agreement;
 
(e)           Oculus currently has the manufacturing capacity to provide
Quinnova with Product(s) in sufficient quantity to satisfy the first annual
forecast;
 
(f)           To the best of Oculus’ knowledge, there are no investigations,
adverse Third Party allegations, claims or actions against Oculus, including any
proceedings or any pending or threatened action against Oculus by or before FDA
or any other governmental authority, relating to (1) the Products or (2) Oculus’
Intellectual Property to the extent that is necessary for the manufacture of the
Products;
 
(g)           To the best of Oculus’ knowledge, Oculus has not and will not use,
in any capacity associated with or related to the manufacture of the Products
the services of any persons who have been, or are in the process of being,
debarred under the Generic Drug Enforcement Act of 1992, amending the food, Drug
and Cosmetic Act at 21 U.S.C. §335(a) or any comparable Law.  Neither Oculus nor
any of its officers, employees, or consultants has been convicted of an offense
under (a) either a federal or state law that is cited in 21 U.S.C. §335(a) as a
ground for debarment, denial of approval, or suspension, or (b) any other law
cited in any comparable Regulatory Act as a ground for debarment, denial of
approval, or suspension.
 
5.2           Quinnova Representations.  Quinnova hereby represents and warrants
the following to Oculus:
 
(a)           Quinnova is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation;
 
(b)           Quinnova has the legal power and authority to enter into and be
bound by the terms and conditions of this Agreement and to perform its
obligations under this Agreement;
 
(c)           Quinnova has taken all necessary action on its part to authorize
the execution and delivery of this Agreement.  This Agreement has been duly
executed and delivered on behalf of Quinnova and constitutes a legal, valid,
binding obligation, enforceable against Quinnova in accordance with its terms;
 
8

--------------------------------------------------------------------------------


 
(d)           Quinnova is not subject to any legal, contractual or other
restrictions, limitations or conditions which conflict with its rights and
obligations under this Agreement or which might affect adversely its ability to
perform under this Agreement; and
 
(e)           To the best of Quinnova’s knowledge, Quinnova has not and will not
use, in any capacity associated with or related to the marketing and sale of the
Products, the services of any persons who have been, or are in the process of
being, debarred under the Generic Drug Enforcement Act of 1992, amending the
Food, Drug and Cosmetic Act at 21 U.S.C. §335(a) or any comparable Law.  Neither
Quinnova nor any of its officers, employees, or consultants has been convicted
of an offense under (a) either a federal or state law that is cited in 21 U.S.C.
§335(a) as a ground for debarment, denial of approval, or suspension, or (b) any
other law cited in any comparable Regulatory Act as a ground for debarment,
denial of approval, or suspension.
 
6.           Indemnification, Limitation of Liability, Insurance.
 
6.1.1           Quinnova’s Indemnity.  Quinnova agrees that it will, at its own
expense, defend all third party suits or proceedings instituted against Oculus
arising out of any off label marketing, sale or use of the Products by
Quinnova.  For purposes of clarity, Quinnova is not liable under this Section
6.1 for (a) any product liability or other claims related to the actions of
Oculus or (b) any claims covered by Oculus’s indemnity obligations under Section
6.2.
 
6.2           Oculus’s Indemnity. Oculus agrees that it will, at its own
expense, defend all third party suits or proceedings instituted against Quinnova
arising out of any on-label use of the Product in the Field.  For purposes of
clarity, Oculus is not liable for any product liability or other claims related
solely to the actions of the Quinnova or (b) any claims covered by Quinnova’s
indemnity obligations under Section 8.1.
 
6.3           Procedure.  A party seeking indemnification under this Section 8
shall provide the indemnifying party with prompt written notice of any such
claim. The indemnifying party shall have sole control and authority with respect
to the defense and settlement of any such claim. The indemnified party shall
cooperate fully with the indemnifying party, at the indemnifying party’s sole
cost and expense, in the defense of any such claim. The indemnifying party shall
not agree to any settlement of any such claim that does not include a complete
release of the indemnified party from all liability with respect thereto or that
imposes any liability, obligation or restriction on the indemnified party with
the prior written consent of the indemnified party.  The indemnified party may
participate in the defense of any claim through its own counsel, and at its own
expense.
 
6.4           Consequential Damages Waiver.  EXCEPT FOR THE INDEMNITY
OBLIGATIONS SET FORTH IN THIS SECTION 6, IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER PARTY OR ITS CUSTOMERS FOR ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL,
PUNITIVE OR INDIRECT DAMAGES, INCLUDING BUT NOT LIMITED TO ANY LOST PROFITS OR
LOST SAVINGS ARISING OUT OF THE USE OR INABILITY TO USE THE PRODUCT OR OTHERWISE
ARISING OUT OF OR RELATED TO THIS AGREEMENT.
 
6.5           Insurance.  Each party agrees to maintain (a) workers’
compensation insurance for all of its employees, the limits of which shall be in
statutory compliance with the applicable compensation laws, and employer’s
liability of not less than $1,000,000 per accident, (b) commercial general
liability, including product liability and automobile insurance with limits of
not less than $5,000,000 per occurrence for bodily injury and property damage
for commercial general liability, including product liability and $1,000,000 per
occurrence, combined single limit for bodily injury and property damage for
automobile insurance, coverage extends to owned, hired, and non-owned
vehicles.  If either party terminates its product liability insurance policy
during the term of this Agreement, it shall obtain and maintain the maximum
available Extended Discovery Period insurance if applicable; each party shall
include the other party as “Additional Insureds” under its product liability
insurance policy and shall further provide, within thirty (30) days of the other
party’s request, Certificates of Insurance verifying insurance limits agreed
upon as well as a thirty (30) day Notice of Cancellation, Non-Renewal or
material change thereto.  All such insurance information shall be kept in
confidence in the same manner as any other confidential information disclosed by
one party to the other.  Neither party’s liability under this Agreement shall be
limited by the amount of insurance that it maintains.
 
9

--------------------------------------------------------------------------------


 
7           Confidential Information
 
7.1           Ownership of Confidential Information.  Both parties are and shall
remain the owner of its Confidential Information.  Nothing contained in this
Agreement shall be construed as granting any rights by license or otherwise to
such Confidential Information.
 
7.2           Agreement to Maintain Confidentiality.  Both parties shall take
all reasonable steps to ensure that it and its agents maintain the
confidentiality of the Confidential Information of the other party.
 
7.3           Agreement Not to Use or Disclose.  Except as provided in this
Agreement, neither party shall disclose to any other person or entity
Confidential Information of the disclosing party or use such Confidential
Information for any purpose other than the purposes expressly authorized under
this Agreement.
 
7.4           Specific Performance.  The parties recognize and agree that any
breach by the receiving party of its obligations contained in this Article VII
would cause irreparable harm to the disclosing party such that the disclosing
party could not be compensated for the harm by money damages alone.  Therefore,
the parties agree that the provisions of this Article VII shall be enforceable
by specific performance, including injunctive relief.
 
8           Term and Termination.
 
8.1           Term.  This Agreement shall be effective and in full force from
the Effective Date for a period of five (5) years and shall automatically renew
for successive one (1) year terms, unless terminated earlier pursuant to one
hundred twenty (120) days written notice prior to the end of the then current
term.  Should Quinnova achieve the Minimum Units to Maintain Exclusivity for the
Fifth Calendar Year defined in Exhibit B, Quinnova shall be guaranteed the
option to renew for an additional twelve (12) months at its sole
discretion.  For each year thereafter, the parties shall jointly determine, in
good faith, a new Minimum Units to Maintain Exclusivity for such renewal period.
 
8.2           Termination.
 
(a)           For Cause.  Either party will have the right to terminate this
Agreement for cause upon sixty (60) days’ prior written notice to the other
party (a) as a result of a material breach of this Agreement by the other party
that remains uncured during such sixty (60) day period, (b) upon the institution
by or against either party of insolvency, receivership or bankruptcy proceedings
or any other proceedings for the settlement of either party's debts, (c) upon
either party making an assignment for the benefit of creditors, (d) upon either
party's dissolution or ceasing to do business, or (e) upon written notice to the
other party pursuant to a termination in accordance with Section 3.5 hereof.
 
(b)           Termination for Failure to Meet Minimum Units for Termination per
Calendar Year.
 
(i)           Subject to Section 8.2(b)(ii), if Quinnova fails to make sales of
the Products in an amount which is equal to or greater than Minimum Units for
Termination per Calendar Year, then Oculus shall have the option of terminating
this Agreement upon thirty (30) days written notice to Quinnova. Oculus right to
terminate this Agreement pursuant to this Section 8.2(b)(i) shall be Oculus’
sole and exclusive remedy for any failure of Quinnova to achieve the Minimum
Units for Termination during the term of this Agreement.
 
10

--------------------------------------------------------------------------------


 
 (ii)           Upon receipt of written termination notice from Oculus, if
Quinnova fails to achieve sales of the Product in any Calendar Year that are
equal or greater than the Minimum Units for Termination per Calendar Year for
such Calendar Year, then Quinnova shall have the right and option to pay to
Oculus within sixty (60) days of the end of such Contract Year an amount equal
to the net profits to Oculus (difference in units times average net sales price
per unit during the period times 30%), which would have been earned on the
difference between the actual number of units sold and the Minimum Units for
Termination applicable to payments for such Calendar Year (“Sales Performance
Payment”), and, upon Quinnova’s payment of the Sales Performance Payment, Oculus
shall have no right to terminate this Agreement pursuant to Section 8.2(b)(ii)
for such failure to achieve the Minimum Units for Termination per Contract Year
for such Contract Year.

8.3           Effect of Termination.
 
8.3.1           Upon the termination of this Agreement for any reason, each
party shall retain ownership of its respective Confidential Information and
shall return to the other party all of the Confidential Information received
from the other party up to the time of termination.
 
8.3.2           Upon termination of this Agreement, Oculus shall continue to pay
Quinnova the Quinnova Compensation for collected Net Sales received by Oculus
after termination on account of Net Sales made by Oculus prior to the date of
termination.
 
8.3.3           Except as provided in Section 8.3.2, neither party shall be
liable to the other for compensation, reimbursement or damages for the loss of
prospective profits, anticipated sales or goodwill as a result of the
termination of this Agreement.
 
8.3.4           Survival.  Upon the expiration, or the termination for any
reason, of this Agreement, the rights and obligations of the parties under
Section 9.4, and Articles 1 (Definitions), 4 (Trademarks), 6 (Indemnification,
Limitation Of Liability, Insurance), 7 (Confidential Information ) and 8.3
(Effect of Termination) shall survive and remain in effect.

9           Miscellaneous.
 
9.1           Notices.  All notices shall be deemed given by fax, and addressed
as set forth at the signature line below or to such other address as the party
to receive the notice or request so designates by written notice to the other.
 
9.2           Assignment and Subcontracting.  This Agreement and all rights and
obligations hereunder are personal to the parties hereto and shall not be
assigned by either party to any third party without the prior written consent
thereto by the other party. This Agreement shall benefit and be binding upon the
parties to this Agreement and their respective permitted successors and assigns.
 
9.3           Waiver.  No term or condition of this Agreement shall be deemed
waived unless such waiver is in a writing executed by the party against whom the
waiver is sought to be enforced.  Failure or delay in the exercise of any right,
power or privilege hereunder shall not operate as a waiver thereof or of any
subsequent failure or delay.
 
11

--------------------------------------------------------------------------------


 
9.4           Governing Law, Jurisdiction, Venue.  The Agreement will be
governed by and construed under the laws of the State of New York without regard
to conflicts of laws principles.
 
9.5           Severability.  If any of the provisions of this Agreement in any
way violate or contravene any laws applicable to this Agreement, such provision
shall be deemed not to be a part of this Agreement and the remainder of this
Agreement shall remain in full force and effect.  In such event, the parties
agree to negotiate in good faith to substitute legal and enforceable provisions
that most nearly effect the original intent of the severed provision.
 
9.6           Subject Headings.  The captions and headings used herein are
intended for convenience only, and shall not affect the construction or
interpretation of any section or provision of this Agreement.
 
9.7           Entire Agreement; Amendments.  This Agreement, including exhibits
attached hereto, constitutes the entire understanding and agreement of the
parties related to the subject matter hereof, and supersedes any and all prior
or contemporaneous offers, negotiations, agreements and/or understandings,
written or oral, as to such subject matter.  Except as provided herein, no
amendment, revision or modification of this Agreement shall be effective or
binding unless made in writing and signed by the party against whom enforcement
is sought.
 
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date transcribed below.
 
OCULUS INNOVATIVE SCIENCES, INC.
QUINNOVA PHARAMCEUTICALS, INC.
   
BY: /s/ Hojabr Alimi                          
 
TITLE: President, CEO                     
 
DATE: February 14, 2011                 
BY: /s/ Jeffrey S. Day                      
 
TITLE: President, CEO                    
 
DATE: February 14, 2011                
   
ADDRESS:
 
1129 No. McDowell Boulevard
Petaluma, CA 94954
 
PHONE: (707) 283-0550
FAX: (707) 283-0551
ADDRESS:
 
411 South State Street
Newtown, Pa. 18940
 
PHONE: (215) 860-6263
FAX: (215) 860-6265



13

--------------------------------------------------------------------------------




Exhibit A
Approved Products
 
 
1.
8 ounce (236 mL) wound care formulation w/finger spray

 
 
2.
250 mL wound care formulation with dosing cap

 
 
3.
1.5 ounce (50 grams) wound care hydrogel

 
 
4.
3 ounce (100 grams) wound care hydrogel

 
14

--------------------------------------------------------------------------------




Exhibit B
 
Minimum Sales Performance
 
Minimum Units – Termination
 
Chronic Wound Care in Podiatry
CY 20111
CY 2012
CY 2013
CY 2014
CY 2015
Forecasted Target Units
[      ]*
[      ]*
[      ]*
[      ]*
[      ]*
Minimum Units to Maintain Exclusivity
 
 % of Target Units
[      ]*
 
[      ]*%
[      ]*
 
[      ]*%
[      ]*
 
[      ]*%
[      ]*
 
[      ]*%
[      ]*
 
[      ]*%
Minimum Units for Termination
 
% of Target Units
[      ]*
 
[      ]*%
[      ]*
 
[      ]*%
[      ]*
 
[      ]*%
[      ]*
 
[      ]*%
[      ]*
 
[      ]*%
           

 
1 For CY 2011 – the amounts shall be prorated for the period commencing on the
launch date of the Products.
 
* Confidential information redacted and separately filed with the Commission.
 
15

--------------------------------------------------------------------------------

